Citation Nr: 1402076	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-30 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for back disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for gastrointestinal disability, claimed as abdominal problems.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for skin disability, claimed as due to chemical exposures.

5.  Entitlement to service connection for lung disability, claimed as due to chemical exposures.

6.  Entitlement to service connection for kidney problems.

7.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1964.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2009 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for back disability.  

The Veteran testified at an RO hearing in September 2009; the transcript is of record.

In a May 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the claims of entitlement to service connection for hearing loss and gastrointestinal disability; and, denied entitlement to service connection for skin, lung, and kidney disabilities.  A notice of disagreement was filed in June 2010, a statement of the case was issued in July 2010, and a substantive appeal was received in July 2010.

The Veteran requested a Board hearing in both substantive appeals (VA Form 9s); however, he withdrew this request in a May 2011 written submission.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  Additional evidence received since the RO's July 2006 decision which determined that new and material evidence had not been received to reopen entitlement to service connection for bilateral hearing loss does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim.

2.  Additional evidence received since the RO's March 2004 decision which determined that new and material evidence had not been received to reopen entitlement to service connection for gastrointestinal disability (claimed as stomach condition) does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  Additional evidence received since the RO's April 2008 decision which confirmed and continued a prior denial of entitlement to service connection for low back disability does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim.

4.  Additional evidence received since the RO's July 2006 decision which denied entitlement to service connection for skin disability does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran was not exposed to herbicidal agents such as Agent Orange during service. 

6.  A current lung disability is not shown.

7.  A kidney disability was not manifested during the Veteran's period of active service and is not otherwise the result of a disease or injury during active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the RO's July 2006 decision which denied entitlement to service connection for bilateral hearing loss, and the claim of service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has not been received since the RO's March 2004 decision which denied entitlement to service connection for gastrointestinal disability, and the claim of service connection for gastrointestinal disability is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has not been received since the RO's April 2008 decision which denied entitlement to service connection for back disability, and the claim of service connection for back disability is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

4.  New and material evidence has not been received since the RO's July 2006 decision which denied entitlement to service connection for skin disability, and the claim of service connection for skin disability is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).

5.  A lung disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  A kidney disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

With regard to the bilateral hearing loss, GI, back, and skin issues, Kent v. Nicholson, 20 Vet. App. 1 (2006), established additional requirements with respect to the content of VA notice for claims to reopen.  The Court held that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Court further held that the failure to provide notice of what constitutes material evidence in this context would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication. To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

In October 2008, a VCAA letter was issued to the Veteran with regard to his claim of service connection for back disability.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his underlying claim of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date.  

In February 2010, VCAA letters were issued to the Veteran with regard to his claims to reopen entitlement to service connection for bilateral hearing loss and GI disability, and his claims of service connection for skin, lung and kidney disabilities.  While the Veteran's skin claim was one to reopen, the RO treated it as an original claim of service connection.  Such letters predated the May 2010 AOJ decision.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims to reopen service connection for bilateral hearing loss and GI disability, the underlying claims of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date.  The contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

To the extent that the appellant was not provided with notice of some of the information required by the VCAA, to include pursuant to Kent, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity":  (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Actual knowledge of the evidence needed to establish service connection (i.e. the existence of a disability and a connection between service and the disability) has been demonstrated as the Veteran received the information in VCAA letters and in statements of the case, and has submitted lay statements in support of his appeal.  It has also been explained to the Veteran by VA that the evidence necessary to reopen his claims is evidence which shows a relationship between his current disabilities and service.  Thus, no showing of prejudice has been made in this case.

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service private and VA medical records, records from the Social Security Administration (SSA), and lay statements.  There is no indication of relevant, outstanding records which would support the claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Board has not requested a VA examination and opinion with regard to the bilateral hearing loss, GI, back, and skin claims, as with a claim to reopen the statutory duty to assist does not arise if new and material evidence has not been presented to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii).

Medical nexus opinions with respect to the issues of entitlement to service connection for lung and kidney disabilities are not required because the post-service medical evidence does not reflect competent evidence of a current lung disability.  With regard to the claimed kidney disability, while renal insufficiency has been diagnosed, there is no true indication that this disability is associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The duty to obtain an examination or medical opinion is not invoked, even under McLendon, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the bilateral hearing loss, GI, back, skin, kidney, and lung issues in appellate status.

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of that claim.

Bilateral hearing loss

In March 2003, the Veteran filed a claim of service connection for hearing loss disability.  See Volume 4.  In a March 2004 rating decision, the RO denied entitlement to service connection for bilateral hearing loss disability.  The Veteran did not file a notice of disagreement and no new and material evidence was received within a year of its issuance.  Accordingly, the March 2004 rating decision became final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

At the time of such decision, the evidence of record contained service treatment records (Volume 1), a February 1999 VA outpatient evaluation (Volume 4), and an October 2003 VA audiological examination (Volume 4).  

Service treatment records are negative for any ear or hearing complaints or treatment.  A January 1963 Report of Medical Examination conducted for a 'Flight Physical' reflects that his 'ears - general' were clinically evaluated as normal.  The examiner noted "running ears" and "heavy wax" requiring flushing.  The examiner "no comp" indicating no complications.  Audiometer testing was conducted and no hearing loss was shown.  A February 1964 Report of Medical Examination conducted for 'Periodic' purposes reflects that his 'ears - general' were clinically evaluated as normal.  Audiometer testing was conducted and no hearing loss was shown.  A whispered voice test was normal.  An August 1964 Report of Medical Examination conducted for 'Separation' purposes reflects that his "ears - general" were clinically evaluated as normal.  The examiner noted "Frequent cold with running ears, responds to treatment, no comp [complications] or seq [squeal]."  Audiometer testing was conducted and no hearing loss was shown.  

A February 1999 VA outpatient audiological evaluation reflects the Veteran's complaints of tinnitus for a couple of years and some problems hearing some of the time.  He could not elaborate on exactly when he has trouble.  He reported ear infections which have not bothered him for the last two years.  On audiological testing, findings were consistent with a borderline normal to mild sensorineural hearing loss.  Tympanograms suggested essentially normal middle ear function.  The examiner suggested retesting annually to monitor his "unusual" hearing loss.  

At the October 2003 VA audiological examination, the Veteran reported hearing loss for the last 40 years.  He reported difficulty hearing high-pitched sounds and hearing/understanding when in a background of noise.  He reported significant military noise exposure from being a heavy equipment repairman for one and a half years and a telemetry operation aboard a C-130 airplane for one and a half years.  He reported that the personnel aboard the C-130 were required to wear hearing protection but he could not wear it because he was required to listen for low level signals.  He reported pre-military noise exposure from farming and post-military noise exposure from working as an equipment repairman for about 20 years.  He denied wearing hearing protection.  He reported that he then worked in various sales positions in which he was not exposed to loud sounds.  He reported some recreational noise exposure from hunting in which ear protection was not worn.  

He reported to the examiner that he had chronic ear infections/problems beginning in 1962 and that he was a human guinea pig for chemical weapon testing.  These chemicals would end up making his ears swell with pus.  He reported that the doctor would have to lance his ear (described cutting the pinna) and squeeze the pus out.  He reported that he would get ear pain every few months that would go away after seeing the doctor.  He reported that this went on for about 30 years.  

Audiometric testing showed a mild to moderate loss for the right ear and normal hearing sloping to a moderate high-frequency hearing loss for the left ear.  The loss was sensorineural in nature for both ears.  Immittance testing was consistent with the type and degree of hearing loss.  He had normal appearing ear canals with some scarring on the tympanic membranes.  

The examiner stated that given the fact that the Veteran had normal hearing at the time of discharge and was exposed to loud occupational noise without using hearing protection for about 20 years following active duty, his hearing loss was less likely than not due to military noise exposure.  

In the March 2004 rating decision, the RO concluded that based on negative service treatment records and the VA examiner's opinion, that hearing loss was not incurred in or aggravated by service.  Thus, the Veteran's claim of service connection for bilateral hearing loss was denied.  Such decision is final.  38 U.S.C.A. § 7105.

In January 2006, the Veteran filed a claim to reopen entitlement to service connection for bilateral hearing loss.  See Volume 5.  The Veteran submitted evidence but did not submit any "new" evidence with regard to his claim of service connection for bilateral hearing loss and no "new" treatment records were received with regard to his hearing loss.  

In a July 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  See Volume 6.  The Veteran did not file a notice of disagreement and no new and material evidence was received within a year of its issuance.  Accordingly, the July 2006 rating decision became final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

In February 2010, the Veteran filed an informal claim to reopen entitlement to service connection for hearing loss.  See Volume 9.  The Veteran stated that he was a telemetry operator on board a C-130.  He stated that the crew wore ear plugs but he did not wear ear plugs because it was his job to operate the receiver and detect sounds transmitted from missiles.  He reported that he had lived alone for 20 years because no one could stand to be around him because he needs to turn the television and radio volume up.  He reported that he realized that he had hearing loss when he got out of service and reported to the Fort Snelling, Minnesota VA for help; but was violently driven away and was told he could never come back or he would be locked in a mental hospital.  

A May 1967 VA examination report is of record which was conducted at the Fort Snelling VA Medical Center (VAMC).  See Volume 1.  The Veteran did not report hearing loss and his ears were clinically evaluated as normal.  An April 1982 VA examination report is of record, which was conducted at the Fort Snelling VAMC.  See Volume 1.  He did not report hearing loss and his ears were clinically evaluated as normal.  These reports were of record at the time of the receipt of his original claim of service connection and at the time the RO denied entitlement to service connection for hearing loss, on the merits.  

The Board also notes that VA outpatient treatment records have been associated with the claims folder; but contradict his accounts of complaining of hearing loss after separation from service.  The fact that he was afforded examinations at Fort Snelling in 1967 and 1982 contradicts his reports.  The first indication of any complaints of hearing loss came in the form of the February 1999 VA evaluation and his March 2003 initial claim.  

In a May 2010 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for hearing loss.

The Veteran has not submitted any "new" evidence in support of his claim of service connection for bilateral hearing loss.  The statement in support of his February 2010 claim to reopen is essentially a reiteration of statements offered to the October 2003 VA examiner.  The Veteran's lay statements are cumulative and redundant of the assertions already of record.  

The October 2003 VA examiner was aware of the Veteran's asserted noise exposure, per the Veteran and access to the claims folder, when the examiner offered a negative etiological opinion.  The Veteran's February 2010 assertions that he was exposed to noise during his duties aboard a C-130 airplane were already of record.

While the Veteran is making a "new" assertion that he reported to the Fort Snelling VAMC for help after service and was violently driven away and was told he could never come back or he would be locked in a mental hospital, this assertion is inherently incredible and is not entitled to the presumption of credibility under Justus.  The Veteran was treated, but did not report any problems with his hearing until February 1999 when he underwent a VA evaluation.  The examinations conducted at the Fort Snelling VAMC do not reflect any complaints or treatment for hearing loss.  Again, the Fort Snelling records were on file at the time of the original rating decision, and they did not support any continuity of symptomatology as they do not contain any reference to hearing loss.  

The "new" statement from the Veteran continues to reiterate the established fact that the Veteran had noise exposure during service, but the evidence received does not support a correlation between his problems in service and his current bilateral hearing loss.  

The new evidence in support of the claim to reopen, in the form of the Veteran's statement, does not show that the Veteran's hearing loss is due to service.  There has been no evidence of record linking the Veteran's bilateral hearing loss to noise exposure in service.  The new evidence does not raise any reasonable possibility that the Veteran's claim could be substantiated nor does it pertain to the basis for the previous denial.  Cf. Shade.  While the Veteran is competent to report his symptoms, the etiology of his hearing loss is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).    

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for bilateral hearing loss is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

GI disability

In a September 1979 rating decision, the RO denied entitlement to service connection for a "stomach" condition and the decision was issued to the Veteran in October 1979.  See Volume 1.  In a November 1981 rating decision, the RO continued the denial of entitlement to service connection for a "stomach" condition.  Id.  The Veteran perfected an appeal to the Board.  In a March 1984 decision, the Board denied entitlement to "a chronic stomach disorder" on the basis that the records did not demonstrate chronicity of any abdominal disorder which was incurred in or aggravated by service.  See Volume 2.  Such decision is final.  38 U.S.C.A § 7004(a); 38 C.F.R. § 20.1100.

Of record at the time of such decision were lay statements from the Veteran in which he was asserting that he had a chronic stomach disorder as a result of exposure to toxic chemicals in June 1962 and March 1963.  He claimed treatment for gastrointestinal complaints consisting of stomach pain, cramping, and diarrhea, was sought in service for years subsequent thereto.  

Service treatment records were on file which reflected that in June 1962 the Veteran was treated for complaints of epigastric pain and associated nausea and diarrhea and was hospitalized.  It was recorded for clinical purposes that he initially experienced chest and stomach pains one year prior to admission, with acute exacerbation on the day of hospitalization.  No diagnosis regarding those complaints was reported.  He was transferred to another facility where the following diagnoses were recorded:  No acute problem; rule out cardiospasm, hiatus hernia, and peptic ulcer.  Further monitoring of his condition in late 1962 showed him to be asymptomatic.  No further treatment was received in service for gastrointestinal complaints.  

General medical examinations conducted in service in January 1963 and February 1964 disclosed no abnormality consistent with a chronic stomach disorder.  It was clinically noted that an examination of the abdomen and viscera indicated an 8-inch scar from a prior hernia repair and a 4-inch appendectomy scar.  No complications were determined to result from either scar.  A discharge examination of August 1964 revealed no defects in the abdomen or viscera, with the exception of the aforementioned scars.  No reference was made to any inservice complaints or findings regarding exposure to toxic substances.  

At a June 1967 VA examination, the Veteran complained of pain in the stomach region which occurred daily at noon.  He related that his stomach pain had existed for approximately two years.  A physical examination on that occasion demonstrated no abnormality of the digestive system.  An abdominal wall or inguinal hernia was absent.  No pertinent diagnoses were record.  

Medical progress notes regarding private medical treatment received between January 1970 and December 1978 indicate that symptoms of nausea and diarrhea were diagnosed as being consistent with a small left inguinal hernia.  Other unrelated ailments were treated during the aforementioned period of time.  

Private medical treatment received by the Veteran between August 1977 and January 1978 do not reflect any complaints or findings related to the stomach.

Between January 1979 and October 1982, he sought treatment for unrelated ailments.  No complaints or findings related to a chronic disorder of the stomach were reported.  

At an April 1982 VA examination, the Veteran related numerous complaints, including rectal bleeding, ulcer disease, recurrent episodes of vomiting, and a hernia.  A gastrointestinal series demonstrated the stomach was negative and the duodenal bulb was without deformity.  There was noted to be slight prominence of the folds in the proximal descending duodenum.  The following diagnoses were recorded:  status post healed fracture of the first metatarsal with amputation of the left hallux, hammertoes of the left foot, history of gastritis with hemorrhage, history of high blood pressure, history of syncopal attacks of an unknown etiology, chest pain syndrome with probable atypical angina due to arteriosclerotic heart disease, left inguinal hernia, history of alcohol abuse, a dysthymic disorder, and history of herpes simplex.  

In September 1982, he underwent a surgical procedure for repair of a left inguinal hernia.  No complications from that procedure were evident in subsequent medical evidence.

He was hospitalized in February 1983 at a VA facility for depression and multiple somatic complaints.  Upon admission, the abdomen indicated tenderness and scars in the right lower quadrant with a recent scar in the left lower quadrant.  Also noted were a right inguinal hernia, as well as internal hemorrhoids and anal tags.  He had multiple discharge diagnoses including functional gastrointestinal syndrome.  

At a June 1983 hearing, the Veteran reiterated his contention that exposure to toxic chemicals in Okinawa in June 1962 was responsible for chronic stomach pain, fever, cramping, and hemorrhoids.  

In the March 1984 decision, the Board concluded that service treatment records detailed no indicia of a chronic disease entity of the stomach.  The Board also noted that service records did not reference any exposure to toxic chemicals or complications resulting therefrom.  Moreover, evaluations subsequent to the June 1962 complaints and treatment were negative, to include a negative examination at discharge.  Although the Board acknowledged that treatment was obtained after service for acute episodes of stomach discomfort, the evidence failed to demonstrate chronicity of any abdominal disorder which was incurred or aggravated by service.  The March 1984 Board concluded that the Veteran experienced a transitory episode of gastrointestinal upset in service which resolved without residual disability.  

In November 1996, the Veteran filed a claim to reopen entitlement to service connection for a "stomach" condition.  See Volume 3.  In an April 1997 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for "stomach problems."  Id.  The Veteran perfected an appeal to the Board.  In a June 2002 decision, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for gastrointestinal disability.  Id.  Such decision is final.  38 U.S.C.A. § 7104.  

Of record at the time of such decision were duplicate copies of his service treatment records, with sections highlighted with colored magic marker of pertinent entries; a report of hospitalization at a VA facility in February 1983; and, multiple lay statements from the Veteran wherein he claimed a gastrointestinal disability of chronic derivation due to service.

The June 2002 Board determined that the evidence submitted by the Veteran was not new and material.  The June 2002 Board explained that the claim was previously denied because the evidence failed to demonstrate chronic disability in service or an association between the claimed disability and service.  The June 2002 Board found that the evidence submitted with the claim to reopen failed to competently demonstrate chronic disability in service or an association between his claimed disorder and service.  

In May 2003, the Veteran filed a claim to reopen entitlement to service connection for "stomach disorders."  See Volume 4.  

In a statement accompanying his claim, the Veteran reported that his stomach problems were reported to the Fort Snelling VAMC in September 1964 but the facility refused to help him.  See VA Form 21-4138 received in May 2003, Volume 4.  He reported that when he returned to the United States from Okinawa, he was assigned to the chemical test range at Elgin Air Force Base (AFB) and since then he has had stomach and gastrointestinal problems.  Id.  

He also submitted a September 1982 record from Mayo Clinic which reflects his report of "stomach" problems for "many many years."  See Volume 4.  The examiner noted that the Veteran is a vague historian and has focal delusions that Agent Orange is the cause of all of his problems.  The examiner's impression was left inguinal hernia, questionably symptomatic.  His symptoms suggested hemorrhoids but his symptoms were so vague that the examiner could not be sure that he was not having more serious problems.  A subsequent record reflects a finding of a quite symptomatic left inguinal hernia but there was no evidence of serious GI pathology.  Testing revealed negative bowel and internal hemorrhoids.

VA outpatient treatment records showed diagnoses of functional gastrointestinal syndrome and gastritis.

In a March 2004 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for gastrointestinal disability (claimed as stomach condition).  Id.  The RO determined that the evidence received in support of the claim to reopen did not show that any stomach condition was due to service.  No new and material evidence was received within a year of issuance of the decision, and the RO's decision is final.  38 U.S.C.A. § 7105; Bond, 659 F.3d at 1367-68; 38 C.F.R. § 3.156(b).

In January 2006, the Veteran filed a claim to reopen entitlement to service connection for, in pertinent part, "nausea and vomiting," "stomach cramps diarrhea," and "flatulence."  See Volume 5.  In a July 2006 rating decision, the RO denied entitlement to service connection for these claimed conditions on the basis that they are symptoms rather than disabilities.  See Volume 6.  

In January 2010, the Veteran filed a claim of service connection for "abdominal problems" complaining of nausea and vomiting.  See Volume 9.  

The Board finds that the last prior final decision was the March 2004 rating decision which determined that new and material evidence had not been received to reopen the claim of service connection for gastrointestinal disability.  The Board finds that the Veteran's claim of service connection for gastrointestinal disability encompasses his complaints of "abdominal problems," "stomach problems," "diarrhea," "nausea and vomiting" and "flatulence."

In support of his January 2010 claim to reopen, the Veteran submitted a statement in which he asserted that he has experienced "abdominal pain," and "periodic nausea and vomiting" since service.  See VA Form 21-4138, Volume 9.  He has also submitted additional lay statements in support of his claim.  Additional private and VA treatment records have been associated with the claims folder but none relate any gastrointestinal problems to service.  Records showing treatment years after service which do not link the post-service disorder to service in any way are not considered new and material evidence.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

The Veteran has not submitted any "new" and "material" evidence in support of his claim of service connection for gastrointestinal disability.  The statement in support of his January 2010 claim to reopen is essentially a reiteration of statements offered previously.  The Veteran's lay statements are cumulative and redundant of the assertions already of record.  

The statements from the Veteran continue to assert that he was exposed to chemicals during service that caused his stomach problems.  But the "new" evidence received does not support a correlation between his problems in service and any current gastrointestinal disability.  

The new evidence in support of the claim to reopen, in the form of the Veteran's statements and treatment records, does not show that the Veteran has a gastrointestinal disability that is due to service.  There has been no evidence of record linking a gastrointestinal disability to service.  The new evidence does not raise any reasonable possibility that the Veteran's claim could be substantiated nor does it pertain to the basis for the previous denial.  Cf. Shade.  While the Veteran is competent to report his symptoms, the etiology of his gastrointestinal disability is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for gastrointestinal disability is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Back disability

In a February 1983 rating decision, the RO denied entitlement to service connection for a back condition.  See Volume 1.  

Of record were service treatment records which did not show any complaints or treatment for a back disability or any disability of the spine.  An August 1964 examination conducted for separation purposes reflects that his 'spine, other musculoskeletal' was clinically evaluated as normal.  

A June 1967 VA examination reflects that an examination of the musculoskeletal system revealed no pertinent defect.

Several statements concerning private treatment the Veteran had received for back pain was received in August 1979.  G.E. Oftedahl, M.D. submitted photocopies of clinical records pertaining to the Veteran.  The records show that in May 1971, the Veteran complained of back pain that occurred when he drove or sat.  It did not occur with physical work.  The impression included muscular pain, rib.

A statement was also received from W.C. Boisen, D.C.  He wrote that the Veteran had been examined in August 1977 for a low back condition.  The Veteran also furnished a history of recurrent episodes of low back pain during the preceding 2 or 3 years with an increase in symptoms during the preceding eight months.  X-ray revealed numerous structural alterations that resulted in a profound scoliosis.  

Dr. Oftedahl, also submitted another statement, in which he wrote that he had seen the Veteran for low back pain for the first time in December 1977.  At that time, the Veteran presented a story compatible with musculoskeletal back pain exacerbated by lifting.

A report from H.J. Schultz, M.D. reflected that the Veteran had been seen in January 1979 with a chief complaint of back pain.  By way of history, it was noted that the Veteran had trouble with his back for many years, but that two years earlier, he began a microwave oven repair business which occasionally required lifting 80-to 200-pound ovens.  He noted his back trouble became worse with this activity.  The diagnosis was mechanical low back pain.  

An April 1982 VA examination showed that the Veteran stated that his back gave out on him in the service when he lifted heavy equipment on an aircraft.  Examination of the musculoskeletal system revealed normal findings with respect to the Veteran's spine.  X-ray films of the spine were within normal limits.  

In June 1983, the Veteran filed another claim of service connection for back disability.  In support of his claim, VA treatment records were associated with the claims folder.  A February 1983 VA hospital report reflects that he was hospitalized primarily for psychiatric evaluation but he also indicated that he injured his back and chest in service when chemical garbage he was emptying exploded.  The diagnoses included mechanical back syndrome.  

In August 1983, the RO informed the Veteran that his claim of service connection was previously denied and to reopen his claim he must submit new and material evidence.  See Volume 1.

In August 1983, the Veteran submitted June 1981 correspondence from Dr. Schultz which reiterated that Dr. Cabenela and himself failed to find any objective evidence of lumbar disease.

In December 1984, the Veteran filed a claim of service connection for low back syndrome.  

A June 1984 VA orthopedic consultation was associated with the claims folder.  See Volume 2.  The Veteran stated that in 1962 he was a radio repairman on an understaffed island.  He wound up in charge of the transmitters that needed to be repaired.  These weighed about 300 pounds a piece and were stacked up.  He had to lift them down from the stack and, in the end, he developed low back pain.  He was finally evacuated to an Okinawa hospital where he sat around for weeks before he was evacuated to the United States.  Over the next 12 years, he apparently had no problems but developed much low back pain after he began a job in 1972 as a traveling salesman.  The diagnosis was chronic low back pain, history of.  

In a January 1985 rating decision, the RO denied the claim of service connection, making a determination that evidence had not been received to reopen the claim for compensation.  See Volume 2.  The Veteran perfected an appeal.  In October 1986, the Board denied entitlement to service connection for a chronic low back disability on the merits.  See Volume 2.  The decision is final.  38 U.S.C. §§ 211(a), 7004(a); 38 C.F.R. § 20.1100.

The October 1986 Board found that the service records showed no defect of the spine during service or at separation or for years thereafter.  The Board also noted that when the Veteran was seen in 1979 the history he furnished to those examiners did not implicate any events during his active service as a cause of his difficulties with his back.  The Board found that the Veteran's description of events in service which he contends precipitated his back difficulty was noteworthy for its inconsistency.  The Board concluded that a chronic low back disorder was not demonstrated in service or for several years thereafter, and was not incurred in or aggravated by service.  

In June 1990, the Veteran filed a claim to reopen entitlement to service connection for a chronic low back disability.  See Volume 2.  

In September 1991, the Veteran underwent a VA examination wherein he complained of back and heart pain.  See Volume 2.  He related to the Veteran that he broke his back due to heavy lifting in service in 1961.  He stated he was told that there was a prior fracture based on an August 1991 X-ray.  When the examiner showed him the X-ray results, the Veteran had no response; no evidence of fracture or dislocation of the thoracic or lumbar spine was shown.  Upon physical examination, the examiner diagnosed back pain with minimal bone changes on X-ray and minimal findings on physical examination.  The examiner found no specific evidence of a broken back.  

In an April 1992 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  Id.  The Veteran filed a timely notice of disagreement and a statement of the case was issued in July 1992; however, the Veteran did not file a substantive appeal.  No new and material evidence was received within a year of issuance of the decision, and the RO's decision is final.  38 U.S.C.A. § 7105; Bond, 659 F.3d at 1367-68; 38 C.F.R. § 3.156(b).

In January 1995, the Veteran filed a claim in which he claimed exposure to herbicides and other chemicals during service.  See Volume 3.  In a February 1995 statement, the Veteran asserted that his main medical problem was back pain and he asserted that his problems were due to Agent Orange and other chemical exposures.  See February 1995 VA Form 21-4138, Volume 3.  In a February 1995 rating decision, the RO denied entitlement to service connection for a low back disability due to Agent Orange exposure.  See Volume 3.  No new and material evidence was received within a year of issuance of the decision, and the RO's decision is final.  38 U.S.C.A. § 7105; Bond, 659 F.3d at 1367-68; 38 C.F.R. § 3.156(b).

In November 1996, the Veteran filed a claim to reopen entitlement to service connection for a "bad back."  In a January 1997 statement, the Veteran asserted that he was air evacuated from Miyako-jima with a broken back to Okinawa.  He did not have X-rays to confirm this and had other problems which included stomach problems.  See January 1997 VA Form 21-4138, Volume 3.  

In an April 1997 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for low back condition.  See Volume 3.  The Veteran perfected an appeal to the Board.  In a June 2002 decision, the Board determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for low back disability.  Id.  Such decision is final.  38 U.S.C.A. § 7104.  

The June 2002 Board noted that evidence added to the record since the April 1992 final RO decision consisted of duplicate copies of his service treatment records, with sections highlighted with colored magic marker of pertinent entries; a report of hospitalization at a VA facility in February 1983; and, a March 1994 statement from the Veteran wherein he alleged he incurred lumbar disc disease in service owing to engaging in heavy lifting.  

The June 2002 Board determined that the evidence submitted by the Veteran was not new and material.  The June 2002 Board explained that the claim was previously denied because the evidence failed to demonstrate chronic disability in service or an association between the claimed disability and service.  The June 2002 Board found that the evidence submitted with the claim to reopen failed to competently demonstrate chronic disability in service or an association between his claimed disorder and service.  

In May 2003, the Veteran filed a claim to reopen entitlement to service connection for "back problems" and "profound scoliosis."  See Volume 4.  

In a May 2003 statement, he asserted that he was air evacuated from Miyako-jima to Okinawa on June 21, 1962, due to stomach problems and a "crushed vertebrae" in his back.  

He submitted records from the Mayo Clinic dated in the late 1970's and early 1980's, which referenced the back but did not reference any relationship to service.  See Volume 4.  

In a March 2004 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for low back pain with scoliosis.  Id.  No new and material evidence was received within a year of issuance of the decision, and the RO's decision is final.  38 U.S.C.A. § 7105; Bond, 659 F.3d at 1367-68; 38 C.F.R. § 3.156(b).

In November 2005, the Veteran filed a claim of service connection related to the back, asserting that "my back broke while lifting after I had become skinny and frail and sick.  He stated that he "refused [rest and relaxation and] had to work until [he] almost died and was medevaced out on" June 21, 1962.  See Veteran's Application for Compensation received on November 23, 2005, Volume 5.  

In a statement received in January 2006, the Veteran asserted that his back problems began in June 1962 at Miyako-jima Air Base in the Ryukyu Islands when he was lifting a heavy radio transmitter down from the wall rack when his back snapped.  He reported that he was medevaced to Okinawa.  See VA Form 21-4138, Volume 5.  

VA outpatient treatment records were associated with the claims folder, and the Veteran submitted duplicative statements and documents in support of his claim.

In a July 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for low back disability.  The RO determined that evidence received was not new and material as it was previously considered in prior rating decisions.  As evidence received in the year subsequent to this rating decision was not new and material was not new and material, the July 2006 rating decision is final.  38 U.S.C.A. § 7105; Bond, 659 F.3d at 1367-68; 38 C.F.R. § 3.156(b).

In November 2006, the Veteran filed a claim of service connection for back disability.  Additional VA treatment records were associated with the claims folder.  See Volume 6.  

In a May 2007 rating decision, the RO determined that new and material evidence had not been received to reopen the claim.  The RO explained that while VA medical evidence shows treatment for a back condition, the evidence does not show a link to military service.  See Volume 6.  As evidence received in the year subsequent to this rating decision was not new and material, the May 2007 rating decision is final.  38 U.S.C.A. § 7105; Bond, 659 F.3d at 1367-68; 38 C.F.R. § 3.156(b).

In August 2007, the Veteran submitted an informal claim of service connection for an upper and lower back condition as a result of when he "broke" his back in service.  See VA Form 21-4138, Volume 6.  Additional VA treatment records were associated with the claims folder which reflected continued treatment for a back condition.  

In an August 2007 statement from the Veteran he asserted that he was medevaced from Miyako-jima to Okinawa on June 21, 1962 with severe pains and vomiting.  See VA Form 21-4138, Volume 6.  

In a September 2007 rating decision, the RO confirmed and continued the claim of service connection for low back disability finding that no new and material evidence had been received.  The RO, again, explained that while the VA treatment records show treatment for a back condition, there is no evidence linking his back condition to service.  As evidence received in the year following this rating decision was not new and material, the September 2007 rating decision is final.  38 U.S.C.A. § 7105; Bond, 659 F.3d at 1367-68; 38 C.F.R. § 3.156(b).

In March 2008, the Veteran filed a claim to reopen entitlement to service connection for low back condition.  In a statement accompanying the claim, he asserted that during his service his "back snapped" while he was lifting a heavy transmitter.  See VA Form 21-4138, Volume 6.  

In an April 2008 rating decision, the RO confirmed and continued the prior denial of service connection.  See Volume 6.  The RO stated while treatment records show treatment for his back, there is no evidence to show that his back condition is related to service.  As evidence received in the year following this rating decision was not new and material, the April 2008 rating decision is final.  38 U.S.C.A. § 7105;; Bond, 659 F.3d at 1367-68; 38 C.F.R. § 3.156(b).

In a July 2008 statement from the Veteran, he again asserted that he had a back condition due to service, asserting that he had a "crushed vertebrae."  In an August 2008 statement, he continued to assert that his "back snapped" and he was medevaced due to this injury.  See Volume 6.  

In support of his claim, additional records from a federal prison medical facility were received and duplicative copies from the Mayo Clinic.  See Volumes 6 and 7.  

In a March 2009 rating decision, the RO confirmed and continued the prior denial of service connection.  See Volume 7.  The RO explained that while the federal prison medical records showed a diagnosis of chronic low back pain, the evidence did not support a relationship to service.  The Veteran perfected an appeal from this rating decision.  

As detailed, the Veteran has attempted to reopen his claim of service connection for a back disability on a number of occasions, asserting each time that he "broke" his back, or sustained a "crushed vertebrae" as a result of an injury in June 1962 and then was medevaced due to this injury.  

As detailed in the section related to the Veteran's claimed GI disability, service treatment records do reflect that the Veteran was hospitalized in June 1962 for epigastric pain and associated nausea and diarrhea.  However, the records from this hospitalization do not reflect any complaints, treatment, or diagnoses related to the back.  As detailed hereinabove and has been considered by the Board and RO on a number of occasions, service treatment records do not reflect any complaints or treatment for a back disability nor is a disability of the spine reflected.  

Likewise, as detailed hereinabove, the first indication of back pain was in May 1971, related to driving.  Thereafter, in August 1977 he sought treatment for a low back condition but only claimed pain for the prior 2 to 3 years.  As found by the October 1986 Board, the Veteran's descriptions of events in service which he contends precipitated his back difficulty was noteworthy for its inconsistency, as the history the Veteran provided in 1979 did not implicate any events during his active service as a cause of his difficulties with his back.  

While the evidence of record contains "new" treatment records related to the back, none of the records relate a back condition to service.  Records showing treatment years after service which do not link the post-service disorder to service in any way are not considered new and material evidence.  Cox, 5 Vet. App. at 99.  It has already been established that the Veteran has a current back condition diagnosed after he separated from service.  

The Veteran continues to assert in multiple lay statements and testimony before the RO (see September 2009 RO hearing transcript) that he incurred a back injury during service and was medevaced as a result of such injury.  The service treatment records do not support this assertion, nor does the post-service medical evidence.  Moreover, the Veteran's lay assertions submitted in support of his claim to reopen are cumulative and redundant of the assertions already of record.  There has been no evidence of record linking a back disability to service.  The new evidence of record does not raise any reasonable possibility that the Veteran's claim could be substantiated nor does it pertain to the basis for the previous denials.  Cf. Shade.  While the Veteran is competent to report his symptoms, the etiology of his back disability is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Notwithstanding its competence, the Veteran's assertions of sustaining a back injury, to include a "broken" back and "crushed vertebrae" are not supported by the service treatment records nor the post-service medical evidence.  The Veteran is attempting to reopen his claim based on assertions that have already been considered by the RO and the Board on multiple occasions. 

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for back disability is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Skin disability

In January 2006, the Veteran filed an informal claim for compensation.  See VA Form 21-4138 received in January 2006, Volume 5.  He asserted that he was claiming benefits due to exposure to herbicides and other toxic chemicals.  He stated that he was exposed to these chemicals "while assigned to the United States Air Force Chemical Weapons Branch, Biological Warfare, Chemical Weapons Division, Air Force Armament Development Laboratory and Test Grounds at Eglin Air Force Base Florida."  Id.  He stated that he had medical and mental problems as a result of being exposed to chemicals.  He stated that he suffered from chloracne and "blister/boil type pus-filled sores inside my nose, on top of my head, neck, ears, around my mouth and even on my eyeballs."  Id.  

Service treatment records do not reflect treatment for any skin disability nor any skin related complaints.  An August 1964 examination conducted for separation purposes reflects his 'skin, lymphatics' were clinically evaluated as normal.

A June 1967 VA examination reflects that his skin was normal.  See Volume 1.  

An April 1982 VA evaluation reflects the Veteran's report that he has had a blistering eruption, recurrently, on his chest, neck and face for several years.  The Mayo Clinic diagnosed herpes simplex.  On examination, there was no evidence of herpes on his lip, chest, or neck.  He had one tiny grouping of a crust on the plantar surface of the right foot, near the metatarsal area that may represent or may have been blistered.  The diagnosis was history of herpes simplex.  See Volume 1.  

A September 1991 VA examination reflects that with regard to the skin there was no specific skin disease or nail deformity noted.  See Volume 2.  

A February 2004 VA treatment record reflects an eczematous or psoriasiform rash on his buttocks.  See Volume 5.  

In a July 2006 rating decision, the RO denied entitlement to service connection for chloracne, boils on nose, head, neck, ears, mouth and eye balls.  See Volume 6.  The Veteran did not file a notice of disagreement and no new and material evidence was received within a year of its issuance.  Accordingly, the July 2006 rating decision became final.  38 U.S.C.A. § 7105; Bond, 659 F.3d at 1367-68; 38 C.F.R. § 3.156(b).

In January 2010, the Veteran's representative submitted a claim of service connection for "residuals of chemical burns to the skin and lungs."  See Volume 9.  In a VA Form 21-4138 accompanying the claim, the Veteran asserted that he was exposed to dangerous chemicals while he was a "human guinea pig" in the testing of chemical weapons at Eglin Air Force Base in Florida.  He asserted that he had been treated with ointments as a result of chemical burn sores and pain.  

An April 2010 VA treatment record reflects treatment for a rash, which was resolving with the use of triamcinolone and less of hydrocodone.  VA outpatient treatment record reflect a computerized medical problem list but no skin disability is reflected.  See Volume 9.  

The Board finds this claim should be adjudicated as a claim to reopen per § 3.156(b), rather than a claim on the merits, as the Veteran is essentially making similar assertions that he has a skin disability due to chemical exposures during service.  

The Veteran has not submitted any medical evidence of a skin disability consistent with chemical burns nor any medical evidence linking a skin disability to service, to include his claimed in-service chemical exposure.  Likewise, the medical evidence of record, which was of record at the time of the July 2006 rating decision and of record in support of the January 2010 claim to reopen, does not reflect a diagnosis of chloracne nor a skin disability that has been linked to chemical exposure.  As detailed, the medical evidence of record reflects a history of herpes simplex and treatment for a rash.  These conditions were documented many years after separation from service, and the Veteran has submitted no evidence linking these conditions to chemical exposure.  

As will be discussed below with regard to his claim of service connection for a kidney disability, the evidence of record does not reflect that the Veteran served in Vietnam nor that he was exposed to herbicides during active service.  There is no basis for any assertions that he was exposed to herbicides in Okinawa or while he was serving stateside.  There is also no basis for the Veteran assertions that during active service he was a "human guinea pig" who was exposed to "dangerous chemicals" while stationed at Eglin AFB in Florida.  The Veteran also asserts that he was exposed to chemicals stores in an underground bunker while stationed in Okinawa.  See VA 21-4138, Statement in Support of Claim, received in January 2010, Volume 9.  The Veteran has submitted no evidence in support of these assertions, other than his unsubstantiated lay statements.  In any event, these assertions were considered in the July 2006 rating decision which initially denied service connection for a skin disability.  

In support of his claim to reopen, the Veteran continues to assert in lay statements that he has a skin disability due to chemical exposures in service.  The service treatment records do not support this assertion, nor does the post-service medical evidence.  The Veteran's lay assertions submitted in support of his claim to reopen are cumulative and redundant of the assertions already of record.  There has been no evidence of record linking a skin disability to service.  The new evidence of record does not raise any reasonable possibility that the Veteran's claim could be substantiated nor does it pertain to the basis for the previous denial.  Cf. Shade.  While the Veteran is competent to report his symptoms, the etiology of any skin disability is not the type of disability that a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Notwithstanding this, again, the Veteran's assertions of sustaining a skin disability due to service are also not supported by the service treatment records nor the post-service medical evidence.  The Veteran is attempting to reopen his claim based on lay assertions that have already been considered by the RO. 

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for skin disability is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service connection

Service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Lung disability

The Veteran has claimed residuals of chemical burns to the lungs.  Specifically, he asserts that he was exposed to "dangerous chemicals" while being used as a "human guinea pig" while stationed at Eglin Air Force Base (AFB) in Florida.  See VA 21-4138, Statement in Support of Claim, received in January 2010, Volume 9.  He reported that he has been "extensively hospitalized for treatment of lung problems and chemical burns."  Id.  He stated that X-rays show that his lungs "are badly scarred from inhaling dangerous chemicals."  Id.  

A January 1963 Report of Medical Examination reflects that the Veteran's 'lungs and chest' were clinically evaluated as normal.  The examiner noted that the lungs were clear to percussion and auscultation.  A chest X-ray examination was normal.

A February 1964 Report of Medical Examination reflects that the Veteran's 'lungs and chest' were clinically evaluated as normal.  A chest X-ray examination was negative.

An August 1964 Report of Medical Examination reflects that the Veteran's 'lungs and chest' were clinically evaluated as normal.  A chest X-ray examination was normal.  The examiner noted stammering of speech followed by shortness of breath.  The examiner referenced a June 1962 incident in which the Veteran experienced chest pain but it was noted that he was treated and there were no complications or sequalae.  

Post-service private and VA treatment records do not reflect any findings regarding chronic disability pertaining to the lungs.  The Board acknowledges that the Veteran has disabilities of the cardiovascular system but no disability of the lungs has been shown.  

A June 1967 VA examination report reflects that a chest x-ray was conducted and no pulmonary disease was demonstrated.  See Volume 1.

A September 1991 VA examination report reflects no cough or respiratory distress.  Auscultation of lung fields were normal.

Chest x-rays conducted in January 1979, December 1991, May 1996, October 1996 and May 2007 were normal.  The May 2007 X-ray reflects that the lung fields were clear.

An October 2006 VA evaluation reflects that lungs were clear to auscultation and percussion.  See Volume 6.  

The medical evidence of record does not otherwise reflect findings of a chronic disability of the lungs. 

In the absence of proof of a current disability of a chronic lung disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic lung disability, the Board must conclude the Veteran does not currently suffer from such disability. Without competent evidence of an underlying current lung disability due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's contention that he has a lung disability that is due to service.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

As noted, the Veteran is competent to attest to symptomatology affecting his respiratory system.  The Veteran, however, is not competent to attribute that symptomatology to a specific lung pathology, as he does not have the requisite medical expertise.  Indeed, he has not reported a specific diagnosis; nor has he reported a contemporaneous diagnosis provided by a medical professional or described symptoms that have supported a later diagnosis by a medical professional. 

The Veteran's reports of a continuity of a disability are outweighed by the objective clinical findings and conclusions made by multiple medical professionals over the course of many years.  The evidence is accordingly, against a finding that there is a current lung disability.

Absent a showing of a chronic lung disability, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a lung disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Kidney disability

Initially, the Board notes that the Veteran has asserted that he has a kidney disability due to exposure to Agent Orange and other chemicals during active service.  See VA 21-4138, Statement in Support of Claim, received in January 2010, Volume 9.  

Service treatment records do not reflect any kidney disability or any symptomatology associated with a kidney disability.  The Veteran underwent urinalysis and serology testing in January 1963, February 1964, and August 1964 which were negative.  

The medical evidence of record reflects an initial assessment of chronic renal insufficiency in May 2007.  The examiner indicated that it was probably due to nonsteroidal anti-inflammatory drugs (NSAIDs).  

The lack of any complaint or clinical treatment for a kidney disability for over 40 years after service weighs against a finding that the disability was present during service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Absent evidence of ongoing kidney disability dating from service, the evidence is against finding of a continuity of symptomatology.

With regard to the Veteran's assertions of herbicide exposure, the Board notes that a veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f). 

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

The evidence of record fails to demonstrate that the Veteran served in Vietnam or that he was exposed to Agent Orange.  Service personnel records reflect that the Veteran served in the United States Air Force and that he had 1 year and 2 months of service in Mijko Jina, Okinawa.  As such, the presumption of in-service incurrence due to herbicide exposure is not applicable in this case.  Moreover, renal insufficiency or chronic kidney disease is not listed as a presumptive disease under 38 C.F.R. § 3.309(e).  Thus, the presumptive provisions pertaining to herbicide exposure are inapplicable.  See 38 C.F.R. § 3.307(a)(6)(iii).

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

There, however, is no basis for any assertions that he was exposed to herbicides in Okinawa or while he was serving stateside.  There is also no basis for the Veteran assertions that during active service he was a "human guinea pig" who was exposed to "dangerous chemicals" while stationed at Eglin AFB in Florida.  The Veteran also asserts that he was exposed to chemicals stores in an underground bunker while stationed in Okinawa.  See VA 21-4138, Statement in Support of Claim, received in January 2010, Volume 9.  The Veteran has submitted no evidence in support of these assertions, other than his unsubstantiated lay statements.  

The Veteran's DD Form 214 reflects that he served as an instrument mechanic during active service.  Service personnel records reflect that he served at Eglin AFB beginning on August 29, 1962 with the 320th Test Group in the "Grnd Comm Equip Rpmn."  On March 4, 1963 he was transferred to Patrick AFB.  

A 'USAF Airman Performance Report' for the reporting period of July 19, 1962 to February 21, 1963, at Eglin AFB, reflects that he was a Marine Communications Repairman.  It was indicated that he maintained and repaired ship-to-shore and air-to-ground communications systems in the LF, HG, VHF, and UHF radio frequency range.  He also maintained underwater sounding and associated electronic equipment.  

The Veteran's asserted exposure to herbicides and exposure to "dangerous chemicals" is not supported by the record, nor has there been any indication that he has a chronic kidney disability due to exposures to chemicals.  

The Board has considered the Veteran's contention that a relationship exists between his kidney disability and his claimed exposures in service.  The Veteran's assertions of exposure to herbicides and chemicals are not credible.  

In conclusion, the preponderance of the evidence is against a finding that the Veteran's kidney disability is causally related to the Veteran's active service. Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

As new and material has not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened and the appeal is denied.

As new and material has not been received, the claim of entitlement to service connection for gastrointestinal disability is not reopened and the appeal is denied.

As new and material has not been received, the claim of entitlement to service connection for back disability is not reopened and the appeal is denied.

As new and material has not been received, the claim of entitlement to service connection for skin disability is not reopened and the appeal is denied.

Entitlement to service connection for a lung disability is denied.

Entitlement to service connection for a kidney disability is denied.


REMAND

In an August 2008 submission, the Veteran expressed disagreement with the RO's July 2008 denial of service connection for PTSD.  The RO responded in August 2008, that it would not accept this notice of disagreement, as the RO was in the process of readjudicating his claim.  In a March 2009 rating decision, the RO again denied  entitlement to service connection for PTSD.  As the Veteran expressed disagreement with the RO's initial July 2008 denial in a timely manner, this issue must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

Issue a statement of the case with regard to the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  This issue should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


